Case 2:20-cv-02240-PKH Document 6                  Filed 03/02/21 Page 1 of 2 PageID #: 53




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION


DAVID TAYLOR                                                                       PLAINTIFF

               v.                   Civil No. 2:20-cv-02240

JAIL ADMINISTRATOR JIMMY                                                       DEFENDANTS
DORNEY; and JAIL STAFF JOHN DOES

                                           OPINION

      Plaintiff, David Taylor (“Taylor”), filed this action pursuant to 42 U.S.C. §1983. He

proceeds pro se and has filed an application to proceed in forma pauperis (“IFP”). When he

filed this case, Taylor was incarcerated in the Franklin County Jail.

      When he filed this case, Taylor was specifically advised (ECF No. 2) that he was required

to immediately inform the Court of any change of address. If Taylor was transferred or released,

Taylor was told he must advise the Court of any change in his address by no later than thirty

(30) days from the time of his transfer to another facility or his release. Additionally, Rule

5.5(c)(2) of the Local Rules for the Eastern and Western Districts of Arkansas requires pro se

parties to “promptly notify the Clerk and other parties to the proceedings of any change in his

or her address, to monitor the progress of the case, and to prosecute or defend the action

diligently.”

      By Order (ECF No. 2) entered on December 21, 2020, Taylor was also directed to file a

complete IFP application. The application was to be filed by January 11, 2021. Taylor has not

filed a complete IFP application.




                                               1
Case 2:20-cv-02240-PKH Document 6                 Filed 03/02/21 Page 2 of 2 PageID #: 54




     By Order (ECF No. 4) entered on January 7, 2021, Taylor was directed to file an amended

complaint. The amended complaint was due by January 21, 2021. Taylor has not filed an

amended complaint.

     On January 14, 2021, mail was returned to the Court (ECF No. 5) as undeliverable with a

notation that Taylor was no longer incarcerated at the Franklin County Jail. The returned mail

included the Order (ECF No. 2) informing Taylor that he must advise the Court of any change

of address and requiring him to file a completed IFP application. Taylor had until February 16,

2021, to provide the Court with his new address.

     To date, Taylor has not provided a new address or contacted the Court in anyway.

Accordingly, this case is DISMISSED WITHOUT PREJUDICE pursuant to Rule 41(b) of

the Federal Rules of Civil Procedure and Rule 5.5(c)(2) of the Local Rules for the Eastern and

Western Districts of Arkansas.

     IT IS SO ORDERED on this 2nd day of March 2021.



                                           /s/P.K. Holmes,III
                                           P. K. HOLMES, III
                                           U.S. DISTRICT JUDGE




                                              2
